SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2014 Commission File Number: 001-36073 Enzymotec Ltd. (Translation of registrant’s name into English) Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE Mr. Jacob (Yaacov) Bachar notified Enzymotec Ltd. (the “Company”) on August 21, 2014 of his resignation as a director of the Company, effective immediately. Mr. Bachar informed the Company that he has been appointed as chief executive officer of The Mediterranean Coastal Cliffs Preservation Government Company and, in accordance with applicable regulations relating to officers of governmental companies in Israel, he is required to resign from the board of directors of the Company. The Company has accepted Mr. Bachar’s resignation under the circumstances and thanked him for his contribution to the Company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENZYMOTEC LTD. Date: August 25, 2014 By: /s/ Oren Bryan Name: Oren Bryan Title: Chief Financial Officer 3
